Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: optical system in claim 1, and calibration unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-3, & 5-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al (PGPub 2010/0200767) (Yi) in view of Bikumandla et al (PGPub 2019/0227151) (Bikumandla).
	Regarding Claims 1 & 13, Yi discloses an optical apparatus for plasma monitoring, comprising: 
	 an optical system (Fig. 3, 112, 110, 114, 170) configured to (i) receive electromagnetic radiation (See fig. 3), (ii) set a first determined focus distance (inherent), (iii) block first received electromagnetic radiation that is out-of-focus based on the first determined focus distance (@112, Paragraph 37), (iv) pass second received electromagnetic radiation that is in-focus based on the first determined focus distance (@114, Paragraph 37), (v) after setting the first determined focus distance, set a second determined focus distance different from the first determined focus distance, (vi) block third received electromagnetic radiation that is out-of-focus based on the second determined focus distance, and (vii) pass fourth received electromagnetic radiation that is in-focus based on the second determined focus distance. Steps V-VII are discussed and disclosed (paragraph 54) in terms of measuring the spatial distribution of the light emitted from plasma. The moving of the transporting unit sets a different focus and thus follows the rest of the steps; 

	However, Bikumandla teaches a depth resolved system which may use a hyperspectral imager (Paragraph 32);
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yi with a HSI sensor configured to (i) produce a first hyperspectral image based on the in-focus second electromagnetic radiation passed by the optical system and (ii) produce a second hyperspectral image based on the in-focus fourth electromagnetic radiation passed by the optical system because a hyperspectral imager has the advantage of not only doing simultaneous spectral imaging of a field of view of a scene but also associating the spectral data with locations on an image of the scene thus improving the user understanding of the data.
	Regarding Claim 2, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses the optical system comprises at least one lens (110) for setting the first and second determined focus distances.  
	Regarding Claim 3, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses the optical system comprises an aperture mask (112) configured to block the received out-of- focus electromagnetic radiation.  
	Regarding Claim 5, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses the optical system comprises at least one optical element (114) 
Regarding Claim 6, Yi as modified by Bikumandla discloses the aforementioned. Further, as described in the previous disclosure the focus is adjustable and thus the apparatus as described in Yi and modified by  Bikumandla is capable of the function, “the optical system is further configured to set a plurality of additional different determined focus distances, and the HSI sensor is configured to produce a plurality of hyperspectral images, wherein each hyperspectral image is produced based on in-focus radiation passed by the optical system for a different one of the focus distances set by the optical system”. 
Regarding Claim 7, Yi as modified by Bikumandla discloses the aforementioned but doesn’t explicitly disclose the apparatus is configured to: acquire the plurality of hyperspectral images with an acquisition speed of 0.1-100 hyperspectral images per second;
However, the examiner takes official notice that this is obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yi as modified by Bikumandla with the apparatus is configured to: acquire the plurality of hyperspectral images with an acquisition speed of 0.1-100 hyperspectral images per second because imaging rates are dependent upon the device capabilities and the performance needs for the type of imaging that is being done thus it would be common sense to choose the a hyperspectral imager with image acquisition speeds as claimed when monitoring something such as light emitted by 
Regarding Claim 8, Yi as modified by Bikumandla discloses the aforementioned. Further, Bikumandla discloses the HSI sensor comprises a plurality of sensor units and a plurality of spectral filter units, each spectral filter unit being provided on one of the sensor units and being configured to pass a different set of wavelengths in different spatial regions (Paragraphs 67 & 68).  
Regarding Claim 9, Yi as modified by Bikumandla discloses the aforementioned. Further, Bikumandla discloses each spectral filter unit is divided into a plurality of columns arranged in parallel, and is configured to pass a different set of wavelengths in each of the columns (Paragraph 67).  
Regarding Claim 10, Yi as modified by Bikumandla discloses the aforementioned. Further, Bikumandla discloses each spectral filter unit is divided into a plurality of blocks arranged in a mosaic pattern, and is configured to pass a different set of wavelengths in each of the blocks (Paragraph 67).   
Regarding Claim 11, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses a calibration unit (150) for calibrating the received electromagnetic radiation.  
Regarding Claim 12, Yi as modified by Bikumandla discloses the aforementioned but doesn’t explicitly disclose a processing unit for post-correcting the first and second hyperspectral images to account for the received electromagnetic radiation being transmitted through an optical window or viewpoint before it arrives at the apparatus;

Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yi as modified by Bikumandla with a processing unit for post-correcting the first and second hyperspectral images to account for the received electromagnetic radiation being transmitted through an optical window or viewpoint before it arrives at the apparatus because compensating for effects of optical elements in an optical detection is commonplace, common sense, and would improve the results of the optical detection. 
Regarding Claim 14, Yi as modified by Bikumandla discloses the aforementioned. Further, as described in the previous disclosure the focus is adjustable. Thus, operating the optical system to subsequently set a plurality of additional different determined focus distances, and operating the HSI sensor to produce a plurality of hyperspectral images, wherein each hyperspectral image is produced based on in-focus radiation passed by the optical system for a different one of the focus distances set by operating the optical system, is just repetition of the previously performed steps and is implied though not explicitly stated in the art;
the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yi as modified by Bikumandla with operating the optical system to subsequently set a plurality of additional different determined focus distances, and operating the HSI sensor to produce a plurality of hyperspectral images, wherein each 
Regarding Claim 15, Yi as modified by Bikumandla discloses the aforementioned but doesn’t explicitly disclose acquiring the plurality of hyperspectral images with an acquisition speed of 0.1-100 hyperspectral images per second;
However, the examiner takes official notice that this is obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Yi as modified by Bikumandla with acquiring the plurality of hyperspectral images with an acquisition speed of 0.1-100 hyperspectral images per second because imaging rates are dependent upon the device capabilities and the performance needs for the type of imaging that is being done thus it would be common sense to choose the a hyperspectral imager with image acquisition speeds as claimed when monitoring something such as light emitted by plasma during a manufacturing process because that would be fast enough to monitor the change over time. 
Regarding Claim 16, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses performed to obtain a plurality of depth-resolved hyperspectral images from within a process chamber (200). As to the limitation,  wherein: each determined focus distance set by operating the optical system Paragraph 54) would require different focal depths to measure the spatial distribution of light emitted from the plasma. 

Regarding Claim 17, Yi as modified by Bikumandla discloses the aforementioned. Further, obtaining radiometric measurement data of the electromagnetic radiation received from the process chamber based on the plurality of hyperspectral images is met inherently by the function of a spectrometer.  
Regarding Claim 18, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses setting the first and second determined focus distances comprises using at least one lens (110) to set the first and second determined focus distances.  
Regarding Claim 19, Yi as modified by Bikumandla discloses the aforementioned. Further, Yi discloses blocking the first and third out-of-focus electromagnetic radiation comprises using an aperture mask (112) to block the first and third out-of-focus electromagnetic radiation.  
Allowable Subject Matter
Claims 4 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to Claim 4 the prior art of record, taken alone or in combination, fails to disclose or render obvious the aperture mask comprises a plurality of regularly arranged apertures, each aperture being configured to pass only the received in-focus electromagnetic radiation, in combination with the rest of the limitations of the claim. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious the aperture mask comprises a plurality of regularly arranged apertures, and passing the second and fourth in-focus electromagnetic radiation comprises passing the second and fourth in-focus electromagnetic radiation through the regularly arranged apertures, in combination with the rest of the limitations of the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323.  The examiner can normally be reached on 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jonathon Cook
AU:2886
March 8, 2021




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886